                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Kanisha Erwin,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:19-cv-00587-MOC-DCK
                                      )
                 vs.                  )
                                      )
 Gaston County Department of Health   )
        and Human Services
           Sonya Smith,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 8, 2019 Order.

                                               November 8, 2019
